Citation Nr: 0108346	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-07 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs for unauthorized medical expenses incurred 
by the veteran at Walla Walla General Hospital on June 19, 
1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 decision from the Department of 
Veterans Affairs (VA) Medical Center in Walla Walla, 
Washington, which denied entitlement to reimbursement or 
payment of unauthorized medical expenses incurred by the 
veteran at Walla Walla General Hospital on June 19, 1999.



FINDINGS OF FACT

1.  The veteran is service-connected for degenerative disc 
disease of the lumbar spine, residuals of a gunshot wound to 
the left shoulder, residuals of a compression fracture of the 
thoracic spine, and residual scars to the right shoulder and 
legs.  

2.  On June 19, 1999, the veteran was treated at Walla Walla 
General Hospital for complaints of chest pain, with diagnoses 
of unstable angina and substernal epigastric pain; treatment 
records reflect that the veteran declined a transfer to the 
VA Medical Center in Walla Walla.  

3.  Prior authorization by VA for the treatment rendered to 
the veteran at Walla Walla General Hospital on June 19, 1999 
has not been demonstrated by the evidence of record.  

4.  There is no medical evidence suggesting that the 
veteran's chest pains were in any way related to or 
aggravating his adjudicated service-connected disabilities.

5.  At the time of the June 19, 1999 private treatment at 
Walla Walla General Hospital, the veteran had no other 
adjudicated service-connected disabilities and had not been 
adjudicated permanently and totally disabled due to a 
service-connected disability.  

6.  The veteran is not a participant in Chapter 31 
rehabilitation.  

CONCLUSION OF LAW

Payment or reimbursement by VA for the cost of unauthorized 
medical expenses incurred in connection with private 
treatment rendered on June 19, 1999 at Walla Walla General 
Hospital is precluded by law.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The legal criteria governing the conditions under which the 
cost of unauthorized non-VA medical expenses will be paid or 
reimbursed by VA are explicit.  These legal criteria are set 
forth in 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  The 
latter provides:

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a 
private or public (or Federal) hospital not operated by 
the VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on 
the basis of a claim timely filed, under the following 
circumstances:

(a) For veterans with service-connected 
disabilities:

(1)  For an adjudicated service-connected 
disability;

		       (2)  For nonservice-connected disabilities 
associated
                                    with and held to be 
aggravating an adjudicated
                                    service-connected 
disability;

                             (3)  For any disability of a 
veteran who has a total 
                                    disability permanent in 
nature resulting from a
                                    service-connected 
disability (does not apply outside
                                    of the States, 
Territories, and possessions of the 
                                    United States, the 
District of Columbia, and the
		              Commonwealth of Puerto Rico); or 

		       (4)  For any illness, injury or dental 
condition in the 
                                    case of a veteran who is 
participating in a 
                                    rehabilitation program 
under 38 U.S.C.A. Chapter
                                    31 and is medically 
determined to be in need of 
                                    hospital care or medical 
services for any of the 
                                    reasons enumerated in 
38 C.F.R. § 17.48(j) (2000);

and

		(b)  Care and services not previously authorized 
were rendered 
                             in a medical emergency of such 
nature that delay would have
                             been hazardous to life or 
health,

and

		(c)  VA or other Federal facilities were not 
feasibly available, and
                             an attempt to use them 
beforehand or obtain prior VA 
                             authorization for the services 
required would not have been
                             reasonable, sound, wise, or 
practicable, or treatment had been
                             or would have been refused.

It is important to note that all three of the preceding 
criteria must be satisfied before payment or reimbursement 
for unauthorized medical expenses can be made.  See 38 C.F.R. 
§ 17.120.

A review of the record reflects that in June 1970, service 
connection was granted for residuals of a shell fragment 
wound to the left shoulder, evaluated as 30 percent 
disabling; for a compression fracture of the thoracic spine, 
evaluated as 10 percent disabling; and for scars to the right 
shoulder and legs, evaluated as noncompensable.  In January 
1998, service connection was granted for degenerative disc 
disease of the lumbar spine, evaluated as 40 percent 
disabling and a 20 percent evaluation was assigned for 
residuals of a compression fracture of the thoracic spine.  
In July 2000, the veteran was granted entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disabilities effective from February 15, 
2000.  

In regard to the issue before the Board, the veteran has 
reported that in June 1999 he began experiencing chest pains, 
which became more severe as time passed.  He has reported 
that his wife arrived home around 11:30 in the evening and 
"[k]nowing that the VA wouldn't have the staff or needed 
equipment, I was urged to go to the emergency room."  The 
veteran further reported that his wife rushed him to the 
emergency room at Walla Walla General Hospital.  

Records from Walla Walla General Hospital dated June 19, 1999 
reflect that the veteran reported to the emergency room 
complaining of very strong and sudden chest pains.  An 
initial impression of unstable angina was noted.  The records 
reflect a notation from the treating physician that he had 
spoken with a physician at the VA Medical Center.  It was 
noted that the VA physician stated he could not accept a 
transfer of the veteran because of a lack of nurses on duty.  
It was also noted that the VA physician asked that the 
veteran be admitted and transferred to VA the next morning.  
A June 19, 1999 discharge summary reflects that the veteran 
declined a transfer to the VA medical facility and elected to 
go home instead.  The private physician noted that he had 
spoken with a VA physician and nurse and that they were 
willing to accept the veteran right away.  The private 
physician noted that he explained to the veteran that there 
were two heart specialist at the VA facility and stressed the 
risk factors regarding his symptomatology.  It was noted that 
the veteran spoke with his wife and stated that he would just 
as soon go home and not to the VA.  

An activity report from the VA Medical Center in Walla Walla 
reflects that at 1:50 am on June 19, 1999, a call was 
received from Walla Walla General Hospital for the possible 
transfer of the veteran with a diagnosis of unstable angina.  
It was noted that the veteran was not accepted for transfer.  
At 11:25 am it was noted that "Wd 2" would be accepting the 
veteran from Walla Walla General Hospital.  It was then noted 
that the veteran refused treatment at the VA Medical Center 
in Walla Walla.  

In August 1999, the VA Medical Center in Walla Walla, 
Washington, denied reimbursement or payment of unauthorized 
medical expenses incurred by the veteran on June 19, 1999 at 
Walla Walla General Hospital on the grounds that treatment 
was not related to a service-connected condition and that all 
treatment rendered at Walla Walla General Hospital in the 
emergency room could have been rendered by the Wall Walla VA 
Medical Center.  It was noted that the veteran reported 
directly to the Walla Walla General Hospital with no 
documented prior attempts to obtain treatment at the Walla 
Walla VA Medical Center.  

Following a review of the evidence of record and the 
applicable law and regulations, the Board must conclude that 
the legal criteria governing the conditions under which the 
cost of non-VA unauthorized medical expenses will be paid or 
reimbursed by VA have not been met.  Although the veteran is 
currently receiving a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities, at the time of the private treatment at issue 
the veteran was not receiving a total disability evaluation 
for any service-connected disability and had not applied for 
such.  At the time of the June 19, 1999 treatment at Walla 
Walla General Hospital, the veteran was service-connected for 
degenerative disc disease of the lumbar spine evaluated as 40 
percent disabling, residuals of a gunshot wound to the left 
shoulder evaluated as 30 percent disabling, a compression 
fracture of the thoracic spine evaluated as 20 percent 
disabling, and residual scars evaluated as noncompensable.  

There is no evidence of record demonstrating that the chest 
pains complained of by the veteran upon admission to Walla 
Walla General Hospital were in any way associated with or 
aggravating any of the veteran's adjudicated service-
connected disabilities.  Additionally, the veteran was not 
permanently and totally disabled from a service-connected 
disability at that time and there is no evidence that the 
veteran was participating in a rehabilitation program under 
38 U.S.C.A. § Chapter 31.  

Accordingly, the veteran has not met the initial criteria for 
the reimbursement of medical expenses.  See 38 C.F.R. 
§ 17.120(a).  As all three criteria must be met for 
eligibility under 38 C.F.R. § 17.120, the Board need not 
address the second and third criteria.  

The Board recognizes the veteran's contention that VA 
authorized his treatment at Walla Walla General Hospital on 
June 19, 1999.  The veteran contends that the private 
physician's phone call to the Walla Walla VA Medical Center 
and statement by a VA physician that the veteran could not be 
accepted for transfer at that time amount to authorization 
for treatment at Walla Walla General Hospital.  The record 
does demonstrate that a private physician from Walla Walla 
General Hospital called and spoke with a VA physician at the 
VA Medical Center.  The private hospital record further 
reflects that the VA physician reportedly declined a transfer 
of the veteran to the VA facility because of a lack of 
nurses.  The VA physician reportedly asked that the veteran 
be admitted to the Walla Walla General Hospital and stated 
that a transfer to the VA facility could be completed in the 
morning when the nurses came on duty.  However, the Board 
concludes that the aforementioned is an indication that VA 
facilities were not feasibly available and is not an 
authorization for medical treatment.  The Board notes that 
the hospital admission records and billing statement reflect 
no authorization code.  

Additionally, the facts of the situation at issue are not one 
for which individual authorization for private treatment may 
granted under 38 C.F.R. § 17.52.  The criteria governing 
individual authorization of private treatment are 
substantially similar to those governing reimbursement as set 
forth above.  As the record demonstrates that the veteran was 
not treated at Walla Walla General Hospital on June 19, 1999 
for a service-connected disability or a disability for which 
he was discharged from active service, had not been 
adjudicated totally disabled, was not treated for a 
disability associated with or aggravating his service-
connected disabilities, was not participating in Chapter 31 
rehabilitation, did not have an adjudicated disability rated 
as 50 percent disabling, and had not been receiving in-
patient VA care for his chest pains; the relevant criteria 
for authorization of private treatment under 38 C.F.R. 
§ 17.52 had not been met.  Thus, the Board concludes that the 
evidence of record does not demonstrate prior authorization 
by VA for treatment at Walla Walla General Hospital on June 
19, 1999.  See 38 U.S.C.A. § 1710 (West 1991 & Supp. 2000); 
38 C.F.R. § § 17.52, 17.53, 17.54 (2000).  The Board further 
notes that had the first two criteria for reimbursement or 
payment under 38 C.F.R. § 17.120 been met, the lack of 
availability of the VA Medical Center would be of substantial 
importance.  However, as previously discussed the initial 
criterion has not been met and all three criteria must be met 
for eligibility under 38 C.F.R. § 17.120.

The Board notes that it has carefully reviewed the entire 
record in this case; however, this is a case in which the law 
is dispositive and the appeal must therefore be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs for unauthorized medical expenses incurred 
by the veteran at Walla Walla General Hospital on June 19, 
1999, is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

